05-15-01499-CV                                             FILED
                                                                                  DALLAS COUNTY
                                                                               12/8/2015 4:42:45 PM
                                                                                    FELICIA PITRE
                                                                                  DISTRICT CLERK


                              CAUSE NO. DC-14-13841                       Bridgette Vation


                                                                    FILED IN
                                                             5th COURT OF APPEALS
 MUNCK WILSON MANDALA, LLP                 §   IN THE   DISTRICTDALLAS,
                                                                  COURT   TEXAS
                                                             12/9/2015 9:58:26 AM
       Plaintiff,                          §                       LISA MATZ
                                                                     Clerk
v.                                         §   DALLAS COUNTY TEXAS
DAVID SCHUM,                               §

       Defendant                           §   193rd JUDICIAL DISTRICT


                               NOTICE OF APPEAL


       Notice is hereby given that Defendant David Schum hereby appeals the

Summary Judgment issued by the 193rd Judicial District Court, Dallas County,

Texas, in the above styled numbered cause, entered on September 10, 2015 to the

Fifth Court of Appeals, Dallas, Texas.

      Defendant timely filed a Motion for New Trial on October 2, 2015 which

was denied on October 20, 2015. The filing deadline for the Notice of Appeal is

December 10, 2015.

      Defendant is seeking indigent status under Rule 20.1 (a) (2) and (b) and

waiver of bond under Rule 24.2 (a) (1) (A). An Affidavit of Indigency is being

filed as required.




DC-14-13841 Defendant's Notice of Appeal                              Page 1
       Defendant is not being represented by an attorney.



Respectfully submitted,




                                           David Schum, Pro Se
December 8, 2015                           4149 Lovers Lane, Apt. C
                                           Dallas, Texas 75225
                                           469-513-2177
                                           Watchradio@aol.com




DC-14-13841 Defendant's Notice of Appeal                              Page 2
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded to Mark S. Senter, counsel of record for the Plaintiff, by email at
msenter@munckwilson.com on this 8th day ofDecember 2015.




                                            David Schum, Pro Se




DC-14-13841 Defendant's Notice of Appeal                                          Page 3